                             Case 3:20-cv-07363-WHO Document 49 Filed 03/19/21 Page 1 of 3



                       1    Christopher L. Wanger (CA Bar No. 164751)               Jason Gottlieb (NY Bar. No. 4056008)
                            cwanger@manatt.com                                      Admitted Pro hac vice
                       2    MANATT, PHELPS & PHILLIPS, LLP                          jgottlieb@morrisoncohen.com
                            One Embarcadero Center, 30th Floor                      Michael Mix (NY Bar. No. 5020201)
                       3    San Francisco, CA 94111                                 Admitted Pro hac vice
                            Telephone: (415) 291-7400                               mmix@morrisoncohen.com
                       4    Facsimile: (415) 291-7474                               MORRISON COHEN, LLP
                                                                                    909 Third Avenue
                       5    Misa K. Eiritz (CA Bar No. 307513)                      New York, NY 10022-4784
                            meiritz@manatt.com                                      Telephone: 212.735.8600
                       6    MANATT, PHELPS & PHILLIPS, LLP                          Facsimile: 212.735.8708
                            2049 Century Park E, #1700
                       7    Los Angeles, CA 90067
                            Telephone: (310) 312-4000
                       8    Facsimile: (310) 312-4224

                       9
                            Attorneys for Defendant
                      10    ICON Foundation

                      11
                                                        UNITED STATES DISTRICT COURT
                      12
                                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
                      13

                      14    MARK SHIN,                                        Case No. 3:20-CV-07363-WHO

                      15                   Plaintiff,                         JOINT STIPULATION ORDER
                                                                              REGARDING BRIEFING ON MOTIONS
                      16           vs.

                      17    ICON FOUNDATION,                                  Hearing date:     April 28, 2021
                                                                              Time:             2:00 p.m.
                      18                   Defendant.                         Judge:            Hon. William H. Orrick
                                                                              Courtroom:        2, 17th Floor
                      19
                                                                              Complaint filed: October 20, 2020
                      20                                                      Amended Complaint filed: January 8, 2021
                                                                              Trial Date: April 25, 2022
                      21

                      22
                                  The parties to the above-entitled action, Mark Shin (“Plaintiff”) and Defendant ICON
                      23
                           Foundation (“ICON,” and together with Plaintiff, the “Parties”), by and through their undersigned
                      24
                           counsel hereby stipulate as follows pursuant to Civil L.R. 6-1(b):
                      25
                                  WHEREAS, ICON filed on March 5, 2021: (1) a Motion to Dismiss Plaintiff’s Amended
                      26
                           Complaint (Dkt. 36); and (2) a Special Motion to Strike Allegations in the Amended Complaint
                      27
                           (Dkt. 37) (collectively, the “Motions”), which Motions were noticed for hearing on April 7, 2021
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                             STIPULATION [AND ORDER] REGARDING BRIEFING ON MOTIONS
                             Case 3:20-cv-07363-WHO Document 49 Filed 03/19/21 Page 2 of 3



                       1   at 2 p.m. (the “Hearing”);

                       2          WHEREAS, pursuant to the Parties’ Joint Stipulation and Order (Dkt. 39), ICON’s reply

                       3   briefs on the Motions are presently both due on March 19, 2021

                       4          WHEREAS, on March 16, 2021, the Court continued the Hearing on the Motions and

                       5   reset it for April 28, 2021 (Dkt. 47);

                       6          WHEREAS, based on the Court’s continuance of the Hearing date and scheduling

                       7   conflicts for ICON’s counsel, ICON seeks a one-week continuance of the deadline for its reply

                       8   briefs on the Motions; and

                       9          WHEREAS, Plaintiff does not oppose ICON’s requested one-week continuance;

                      10          IT IS ACCORDINGLY STIPULATED, by and between the undersigned counsel for the

                      11   Parties, subject to the Court’s approval, that ICON shall file its reply briefs in support of the

                      12   Motions on or before March 26, 2021.

                      13    Dated: March 17, 2021               MANATT, PHELPS & PHILLIPS, LLP
                      14

                      15                                        By: /s/ Christopher L. Wanger
                                                                     Christopher L. Wanger
                      16                                             Misa K. Eiritz
                      17                                        Jason Gottlieb Admitted Pro hac vice
                                                                Michael Mix Admitted Pro hac vice
                      18                                        MORRISON COHEN, LLP
                      19
                                                                    Attorneys for Defendant ICON Foundation
                      20
                      21
                             Dated: March 17, 2021                      /s/ Kyle W. Roche
                      22                                                Kyle W. Roche (pro hac vice)
                                                                        Edward Normand (pro hac vice)
                      23                                                Katherine Eskovtiz
                                                                        Ivy T. Ngo
                      24                                                Daniel M. Stone (pro hac vice)
                                                                        Attorneys for Plaintiff Mark Shin
                      25
                                         ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(I)(3)
                      26
                                  Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence
                      27
                           in the filing of this document has been obtained from the signatories above.
                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                               2
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                              STIPULATION [AND ORDER] REGARDING BRIEFING ON MOTIONS
                            Case 3:20-cv-07363-WHO Document 49 Filed 03/19/21 Page 3 of 3



                       1                                           ORDER

                       2         Pursuant to the foregoing Stipulation and good cause appearing, IT IS SO ORDERED.

                       3
                           Dated:March 19, 2021
                       4
                                                                               HON. WILLIAM H. ORRICK
                       5                                                    UNITED STATES DISTRICT JUDGE
                       6

                       7

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
                                                                        3
  ATTO RNEY S AT LAW
   SAN FRA NCI S CO
                                           STIPULATION [AND ORDER] REGARDING BRIEFING ON MOTIONS
